                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

VICKIE LYNN WEBB                                                               PLAINTIFF

v.                             CASE NO. 4:18-CV-00522 BSM

ANDREW SAUL, Commissioner,
Social Security Administration                                               DEFENDANT

                                          ORDER

       After careful review of the record, United States Magistrate Judge Patricia S. Harris’s

recommended disposition [Doc. No. 13] is adopted without objection. Accordingly, the

Commissioner’s decision is affirmed, and plaintiff Vickie Webb’s complaint [Doc. No. 2]

is dismissed with prejudice.

       IT IS SO ORDERED this 18th day of September 2019.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
